Exhibit 10.3

 

LIQUIDITY SERVICES, INC.

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is entered
into as of June 13, 2016 (the “Effective Date”), by and between Liquidity
Services, Inc., a Delaware corporation (“LSI” or the “Company”), and Gardner H.
Dudley (the “Executive”) and amends that certain Executive Employment Agreement
between the Company and Executive dated September 10, 2014 (collectively, the
“Original Agreement”).  Unless otherwise defined in this Amendment, terms used
herein with initial capitalization are as defined in the Original Agreement.

 

WHEREAS, the Company has discussed amending severance rights of executive
officers so that the Company’s minimum executive severance package remains
competitive with those offered by its peers;

 

WHEREAS, the Company has proposed amending the terms of the Original Agreement
to increase the Executive’s severance benefits in the event of a termination by
the Company without Cause or by the Executive for Good Reason by providing that
the Executive would receive a lump-sum severance package equal to twelve months
of his base salary plus an amount equal to his annual target incentive bonus;
and

 

WHEREAS, the Executive desires to accept this offer.

 

NOW, THEREFORE, in consideration of the covenants and promises set forth herein,
the receipt and sufficiency of which is hereby acknowledged by the parties, the
parties agree as follows:

 

1.              Amendment of Severance Benefit. Section 8.4 of the Original
Agreement is hereby amended to be replaced in its entirety as follows:

 

“8.4              By the Company without Cause or by the Executive for Good
Reason.  If the Company terminates the Executive’s employment during the
Employment Period other than for Cause, Death, or Disability or the Executive
terminates his employment during the Employment Period for Good Reason, the
Company shall pay the Executive: (A) the Executive’s full Base Salary through
the Date of Termination and all other unpaid amounts, if any, to which the
Executive is entitled as of the Date of Termination in connection with any
fringe benefits pursuant to Section 5.2 and expenses pursuant to Section 6; and
(B) a lump-sum severance package equal to (i) twelve months of the Executive’s
Base Salary and (ii) an amount equal to the annual target incentive bonus to be
earned by the Executive (collectively the “Severance Payment”). Subject to
Section 8.5 below, the Severance Payment shall be payable to the Executive
within 30 days of the Notice of Termination.

 

2.              Entire Agreement. This Amendment together with the Original
Agreement constitute the entire agreement between the parties respecting the
employment of Executive, there being no representations, warranties or
commitments except as set forth in such documents.  Except as provided in this
Amendment, all terms, covenants and conditions of the Original Agreement remain
unchanged.

 

3.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment, or have
caused this Amendment to be duly executed on their behalf, as of the day and
year first hereinabove written.

 

 

 

LIQUIDITY SERVICES, INC.

 

 

 

 

 

 

By:

/s/ William P. Angrick, III

 

 

William P. Angrick, III

 

 

Chairman and CEO

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

/s/ Gardner H. Dudley

 

Gardner H. Dudley

 

2

--------------------------------------------------------------------------------